DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (U.S. Patent No. 5,664,637 A; “Ohta”).
Ohta discloses:
Regarding claim 1:
An operating device of a construction machine (11; FIG. 1), the operating device comprising: 
a console box (housing components 19, 22 together as a unit serve as a “console box”) having an operating lever (48 in FIG. 2; see also lever 5 in FIG. 7) attached to an upper surface of the console box (see lever 48 disposed the console box portion 19 in FIG. 2), wherein the operating lever outputs a signal for operating the construction machine in response to a manual operation to be applied (col. 1, ll. 18-23, “operating lever 5 for operating cylinders (not shown) for driving booms and arms”); and 
a blocking bar (21) that is swingably attached to the console box about an axis (at 25 in FIG. 3) extending widthwise (see axis at 25 in FIG. 3 extending into the page which corresponds to the vehicle width direction i.e. lateral direction ) between a block position (position of bar 21 illustrated in dashed 
a recess (R in FIG. A below; see also FIG. 3 wherein the recess is defined within cover portion 39 of the console box portion 22 and in which the proximal portion of the bar 21 is disposed) is formed at a front end (F in FIG. A below) of a lateral side (L in FIG. A below) of the console box in which the blocking bar is housed when the blocking bar is positioned at the retreat position (position of bar 21 illustrated in solid lines in FIG. 3 such that the proximal portion of the bar 21 is disposed inside of the recess i.e. inside of the space defined by cover portion 39).

    PNG
    media_image1.png
    578
    636
    media_image1.png
    Greyscale

FIGURE A: Annotated View of Ohta

The operating device of a construction machine according to claim 1, wherein at least a base end portion (44 of the embodiment of FIG. 6) of the blocking bar is formed of a hard member (col. 4, ll. 46-50, “metallic pipe 44”), while at least a distal end portion (portions 47 and 49 together as a unit) of the blocking bar is formed of a soft member that is more elastically deformable than the hard member (col. 4, ll. 53-56, “flexible pipe 47 made of a soft material such as rubber” [emphasis] and “resin-made pipe 49” where the term “flexible” explicitly refers to a more elastically deformable material than the metallic member 44 and both types of material per se are inherently more flexible than metal material per se).  
Regarding claim 5:
The operating device of a construction machine according to claim 1, wherein a surface (S; FIG. B below) that slopes down outward widthwise when the blocking bar rests at the block position is formed at the distal end portion of the blocking bar (the circumferential surface S is angled radially outward i.e. “widthwise” as it extends downward, see the angle at surface S as compared to surface NS in FIG. B below; see MPEP § 2125).

    PNG
    media_image2.png
    622
    656
    media_image2.png
    Greyscale

Figure B: Annotated View of Ohta
Allowable Subject Matter
Claims 2, 4, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL D YABUT/Primary Examiner, Art Unit 3656